
	

114 HR 1563 RH: Federal Employee Tax Accountability Act of 2015
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 53
		114th CONGRESS
		1st Session
		H. R. 1563
		[Report No. 114–73, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2015
			Mr. Chaffetz introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			April 14, 2015
			Additional sponsor: Mr. Carter of Texas
		
		
			April 14, 2015
			Reported from the Committee on Oversight and Government Reform
		
		
			April 14, 2015
			The Committee on House Administration discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
		
		A BILL
		To amend title 5, United States Code, to provide that individuals having seriously delinquent tax
			 debts shall be ineligible for Federal employment, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Employee Tax Accountability Act of 2015. 2.Ineligibility of noncompliant taxpayers for Federal employment (a)In generalChapter 73 of title 5, United States Code, is amended by adding at the end the following:
				
					VIIIIneligibility of Noncompliant Taxpayers for Federal Employment
 7381.DefinitionsFor purposes of this subchapter— (1)The term seriously delinquent tax debt means a Federal tax liability that has been assessed by the Secretary of the Treasury under the Internal Revenue Code of 1986 and may be collected by the Secretary by levy or by a proceeding in court, except that such term does not include—
 (A)a debt that is being paid in a timely manner pursuant to an agreement under section 6159 or section 7122 of such Code;
 (B)a debt with respect to which a collection due process hearing under section 6330 of such Code, or relief under subsection (a), (b), or (f) of section 6015 of such Code, is requested or pending;
 (C)a debt with respect to which a continuous levy has been issued under section 6331 of such Code (or, in the case of an applicant for employment, a debt with respect to which the applicant agrees to be subject to such a levy); and
 (D)a debt with respect to which such a levy is released under section 6343(a)(1)(D) of such Code; (2)the term employee means an employee in or under an agency, including an individual described in sections 2104(b) and 2105(e); and
 (3)the term agency means— (A)an Executive agency;
 (B)the United States Postal Service; (C)the Postal Regulatory Commission; and
 (D)an employing authority in the legislative branch. 7382.Ineligibility for employment (a)In generalSubject to subsection (c), any individual who has a seriously delinquent tax debt shall be ineligible to be appointed or to continue serving as an employee.
 (b)Disclosure requirementThe head of each agency shall take appropriate measures to ensure that each individual applying for employment with such agency shall be required to submit (as part of the application for employment) certification that such individual does not have any seriously delinquent tax debt.
 (c)RegulationsThe Office of Personnel Management, in consultation with the Internal Revenue Service, shall, for purposes of carrying out this section with respect to the executive branch, promulgate any regulations which the Office considers necessary, except that such regulations shall provide for the following:
 (1)All applicable due process rights, afforded by chapter 75 and any other provision of law, shall apply with respect to a determination under this section that an applicant is ineligible to be appointed or that an employee is ineligible to continue serving.
 (2)Before any such determination is given effect with respect to an individual, the individual shall be afforded 180 days to demonstrate that such individual’s debt is one described in subparagraph (A), (B), (C), or (D) of section 7381(a)(1).
 (3)An employee may continue to serve, in a situation involving financial hardship, if the continued service of such employee is in the best interests of the United States, as determined on a case-by-case basis.
 (d)Reports to CongressThe Director of the Office of Personnel Management shall report annually to Congress on the number of exemptions requested and the number of exemptions granted under subsection (c)(3).
							7383.Review of public records
 (a)In generalEach agency shall provide for such reviews of public records as the head of such agency considers appropriate to determine if a notice of lien has been filed pursuant to section 6323 of the Internal Revenue Code of 1986 with respect to an employee of or an applicant for employment with such agency.
 (b)Additional requestsIf a notice of lien is discovered under subsection (a) with respect to an employee or applicant for employment, the agency may—
 (1)request that the employee or applicant execute and submit a form authorizing the Secretary of the Treasury to disclose to the head of the agency information limited to describing whether—
 (A)the employee or applicant has a seriously delinquent tax debt; or (B)there is a final administrative or judicial determination that such employee or applicant committed any act described under section 7385(b); and
 (2)request that the Secretary of the Treasury disclose any information so authorized to be disclosed. (c)Authorization formThe Secretary of the Treasury shall make available to all agencies a standard form for the authorization described in subsection (b)(1).
 (d)Negative considerationThe head of an agency, in considering an individual’s application for employment or in making an employee appraisal or evaluation, shall give negative consideration to a refusal or failure to comply with a request under subsection (b)(1).
 7384.ConfidentialityNeither the head nor any other employee of an agency may— (1)use any information furnished under the provisions of this subchapter for any purpose other than the administration of this subchapter;
 (2)make any publication whereby the information furnished by or with respect to any particular individual under this subchapter can be identified; or
 (3)permit anyone who is not an employee of such agency to examine or otherwise have access to any such information.
							7385.Adverse actions for employees who understate taxes or fail to file
							(a)In general
 (1)In generalSubject to subsection (c) and paragraph (2) of this subsection, the head of an agency may take any personnel action against an employee of such agency if there is a final administrative or judicial determination that such employee committed any act described under subsection (b).
 (2)Personnel actionsIn paragraph (1), the term personnel action includes separation but does not include administrative leave or any other type of paid leave without duty or charge to leave.
 (b)ActsThe acts referred to under subsection (a)(1) are— (1)willful failure to file any return of tax required under the Internal Revenue Code of 1986, unless such failure is due to reasonable cause and not to willful neglect; or
 (2)willful understatement of Federal tax liability, unless such understatement is due to reasonable cause and not to willful neglect.
 (c)ProcedureUnder regulations prescribed by the Office of Personnel Management, an employee subject to a personnel action under this section shall be entitled to the procedures provided under sections 7513 or 7543, as applicable.
							.
 (b)Clerical amendmentThe analysis for chapter 73 of title 5, United States Code, is amended by adding at the end the following:
				
					
						SUBCHAPTER VIII—INELIGIBILITY OF NONCOMPLIANT TAXPAYERS FOR FEDERAL EMPLOYMENT
						7381. Definitions.
						7382. Ineligibility for employment.
						7383. Review of public records.
						7384. Confidentiality.
						7385. Adverse actions for employees who fail to file or underreport taxes.. 
 3.Effective dateThis Act and the amendments made by this Act shall take effect 9 months after the date of enactment of this Act.
		
	
		April 14, 2015
		Reported from the Committee on Oversight and Government Reform
		April 14, 2015
		The Committee on House Administration discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
